Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    167
    328
    media_image1.png
    Greyscale

 in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that since all the groups as claimed require the compounds of group I. In particular arguing that the claimed complex compositions would be expected to have good activity against ATX since the compounds of group I have been shown to possess the latter. This is not found persuasive because Applicants have not provided any evidence of record to show that the claimed complex compositions would have possessed these effects as the simple compounds themselves. The instantly claimed complex compositions encompass a myriad of active agents that do not share a common chemical structure. Furthermore, due to their divergent structural nature, one having ordinary skill in the art would presume that when combined with compounds of a priori as there is no technical feature common to all the claims. Furthermore, the art as well teaches compounds (see art rejections below) that also show that the inventions lack unity.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18, 20, 21, 23, and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-14, 16, and 19 is contained herein.




Priority
This application is the national stage application of PCT/CN2019/075058, filed on
February 14, 2019, which claims priority to China Patent Application No. CN201810151433.5 filed on Feb. 14, 2018 and China Patent Application No. CN201810433630.6 filed on May 8, 2018. However, certified English versions of the foreign priority documents were not received.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application (i.e., the examiner respectfully requests submission of 



Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 6-9, 12, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 and other dependent claims as mentioned above, the scope of 

    PNG
    media_image2.png
    26
    195
    media_image2.png
    Greyscale
 is unclear as it could imply “cycloalkyl”, “cycloalkoxy”, or something else entirely. Thus, the claim and claims which depend from it which do not rectify the issue are considered indefinite. Correction is required.



Claim Rejections – Improper Markush Grouping Rejection


Claims 1-14, 16, and 19 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
In re Harnish, 206 USPQ 300, 305, says, “ …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification (see claim 1 below for pictorial example):


    PNG
    media_image3.png
    605
    890
    media_image3.png
    Greyscale
.

 


Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. 
 	Indeed, as was stated in Ex parte Haas, 188 USPQ 374, “The rejection of a claim as containing an improper Markush grouping has a relatively long history in Office practice. The Court of Customs and Patent Appeals, at least as far back as 1942, has recognized that a rejection may be based upon the Examiner's holding that the claim has an improper Markush group. See In re Swenson, 30 CCPA 764, 132 F.2d 336, 56 USPQ 180 , citing Ex parte Palmer, 398 OG 707, 1930 CD 3.”

It should be noted that in Harnish, there was a substantial structural feature from which the common use flowed and that the claimed compounds all belong to a subgenus. That is exactly what is lacking in this case, as there is no substantial structural feature when viewing the compound as a whole. The Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 

For example the following chemical class of compounds as a whole may be obtained in view of formula I:
1) wherein ring A is selected from:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


substituted indazoles, C07D231/56+);
2) wherein ring A is selected from: 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(classified as substituted pyrazolopyridines, C07D 471/04+);

3) wherein ring A is selected from: 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(classified as substituted benzofurans, C07D 307/78+);

This list is not exhaustive and clearly classifying the above groups as one subgeneric group would be repugnant to scientific classification. Thus, the first requirement is not met as described above. Secondly, there is little evidence provided that the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group 
The examiner recommends that the claims should be amended to include only species that share a single structural similarity and a common use (e.g. drawn to ring A embracing Applicant’s elected species:

    PNG
    media_image7.png
    120
    208
    media_image7.png
    Greyscale
) to overcome the rejection.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Jin et al. (US Patent 11,040,972).
Jin et al. teach the following chemical species and compositions thereof (see col. 77, example 95 and claim 19, col. 334 for compositions):

    PNG
    media_image8.png
    202
    400
    media_image8.png
    Greyscale
,

wherein the compound has the limitation such as Applicant’s elected species

    PNG
    media_image9.png
    265
    715
    media_image9.png
    Greyscale

with the exception R7-3 is methyl. Thus, the claims are anticipated. Applicants are to be advised of other species in this document which may anticipate the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jin et al. (US Patent 11,040,972).
The claims may be drawn to Applicant’s elected species and compositions thereof:


    PNG
    media_image1.png
    167
    328
    media_image1.png
    Greyscale

.
Jin et al. taught the compound described previously. The only difference between these two compounds stem at variable R7-3 (methyl vs hydrogen). 

Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing
regularly by the successive addition of the same chemical group, e.g., by -CH2- groups)
are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Additionally, the document teaches that the two (hydrogen and methyl) are equivalent at this position (see variable R15 at col. 3):

    PNG
    media_image10.png
    123
    465
    media_image10.png
    Greyscale
.
Thus the claimed compound would have been considered obvious.






Conclusion


No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624